—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney General has advised this Court by letter that the determination at issue in this proceeding has been administratively reversed and that all references thereto will be expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, he is no longer aggrieved and the matter is dismissed as moot (see, Matter of Rondon v Selsky, 267 AD2d 534; Matter of Witherspoon v Goord, 243 AD2d 931).
Mercure, J. P., Spain, Carpinello, Graffeo and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.